Case 1:20-cr-02046-SAB   ECF No. 1   filed 12/08/20   PageID.1 Page 1 of 2




                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



                                                            Dec 08, 2020
                                                                 SEAN F. MCAVOY, CLERK




                                         1:20-CR-2046-SAB
Case 1:20-cr-02046-SAB   ECF No. 1   filed 12/08/20   PageID.2 Page 2 of 2
